DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Applicant’s Submission of a Response
Applicant’s submission of a response on 7/1/2022 has been received and considered. In the response, Applicant amended claims 1, 10, 13 and 18 and cancelled claims 9, 17 and 20. Therefore, claims 1 – 8, 10 – 16 and 18 – 19 are pending. 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 9, 11 – 13, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Faris et al. (US Pub. No. 2002/0026321 A1) in view of Verso et al. (US Pub. No. 2020/0045661 A1).  
As per claim 1, Faris et al. discloses a method comprising: sending, by the central computing device to the plurality of computing devices, event information that identifies the single synchronized event and an event depiction timestamp that identifies a future time at which to depict the single synchronized event, wherein the central computing device and the plurality of computing devices are time synchronized with one another (see Fig. 4F1 and [0124]); receiving, by the central computing device, from a first set of computing devices of the plurality of computing devices, a corresponding set of first messages, each first message including action information that identifies a user input received by a corresponding computing device and an action timestamp that identifies a time at which the user input was received by the corresponding computing device (see Fig. 4F1:C and [0232] – [0237]); based on the action timestamps and the user inputs in the set of first messages, determining a next event to be depicted and sending, to the plurality of computing devices, next event information that identifies the next event (once the game is over a result of the game outcome is messaged and/or displayed on the website and interface, once the game is over  a new game is set up and scheduled (future time) for contest,  see Fig. 3E, [0073], [1021] and [0124] – [0126]). 
Faris et al. does not expressly disclose determining, by the central computing device for each of a plurality of computing devices, a corresponding network delay value that quantifies an amount of time for a message to travel between the central computing device and the corresponding computing device; determining, by the central computing device and based on the network delay values, a timing window that identifies a time frame during which only a single synchronized event is to by provided to the plurality of computing devices. 
Verso et al. teaches remote signal synchronization, wherein a target time delay (TTD) value is determined for transmission of data. The TTD value specifies a time offset relative to the transmission timestamp of a clock calibration message (see [0015]). Based off the TTD, the events are synchronized to output a single message (See [0020], [0023], [0039], [0061], [0082]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement a target time delay of Verso et al. with the network server of Faris et al. in order to allow all of the devices to remain synchronized during gameplay. 
As per claim 2, Faris et al. discloses the next event information further comprises a next event depiction timestamp that identifies a future time at which the plurality of computing devices is to depict the next event (once the game is over a result of the game outcome is messaged and/or displayed on the website and interface, once the game is over  a new game is set up and scheduled (future time) for contest,  see Fig. 3E, [0073], [1021] and [0124] – [0126]).
As per claim 4, Faris et al. discloses the central computing device comprises a game server that is configured to determine a chronological progression of events in a game (the players response is arranged in order based off the timestamp of their response to create a chronological progression of the game event, see [0124]). 
As per claim 5, Faris et al. discloses communicating, by the central computing device to each of the plurality of computing devices, synchronization information configured to time synchronize the central computing device and the plurality of computing devices (see [0270] – [0272]).
As per claim 6, Faris et al. discloses the plurality of computing devices utilize a global positioning system (GPS) for time synchronization (see [0270]).
As per claim 7, Faris et al. discloses the plurality of computing devices utilize a Precision Timing Protocol (PTP) for time synchronization (global time reference, see [0270]). 
As per claim 8, Faris et al. discloses establishing, by the central computing device, with each of a plurality of access devices, a precision timing protocol session, each access device corresponding to one of the plurality of computing devices and being configured to couple the corresponding computing device to a wide area network (one or more client machines are embedded with Global Synchronization Units (GSU), wherein it is interconnected with a network, see Fig. 2 and [0056] and [0128]). 
As per claim 11, Faris et al. discloses  the action information received from each computing device in the first set of computing devices includes an orientation of a virtual implement configured to emit an object upon a trigger event caused by a corresponding user, and event information that indicates the corresponding user caused the trigger event (the contest will involve a mass population of players, or contestants who simultaneously attempt to solve some problem or set of problems in a time-constrained manner.  The contestants are evaluated and ranked according to the solution provided as well as the time taken to submit the solution.  Each contestant in the contest will interface to the contest process through a client machine capable of displaying images, text, video, play audio streams in a globally time-synchronized manner, or is otherwise provided with some other means for presenting a question or problem to the contestant in a like manner.  The question or problems thus presented to each competitor will be referred to as a query. Each client machine also accepts an answer or solution from the contestant as 
response to the query previously presented.  The contestant's answer or solution will be referred to as the response via message, see [0114]). 
	As per claim 12, Faris et al. discloses the next event comprises a target to be depicted (solve a puzzle or riddle to be solved is the target, see [0104] and [0121]).
As per claims 13, 15 and 16,  the instant claims are a computing device in which corresponds to the method of claims 1, 2, 4 – 8, 11 and 12. Therefore, it is rejected for the reasons set forth above. 
As per claims 18 and 19 , the instant claims are a non-transitory computer-readable storage medium in which corresponds to the method of claims 1, 2, 4 – 8, 11 and 12. Therefore, it is rejected for the reasons set forth above. 

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Faris et al. (US Pub. No. 2002/0026321 A1) in view of Verso et al. (US Pub. No. 2020/0045661 A1) as applied to claims 1 and 13 above, and further in view of Arazi (US Patent No. 10,467,327). 
As per claim 3, Faris et al. does not expressly disclose subsequent to the future time, receiving, by the central computing device from a second set of computing devices of the plurality of computing devices, a corresponding set of second messages, each second message including action information that identifies a user input received by a corresponding computing device in the second set of computing devices and an action timestamp that identifies a time at which the user input was received by the corresponding computing device; based on the action timestamps and the user inputs in the set of second messages, determining a subsequent event to be depicted; and sending, to the plurality of computing devices, subsequent event information that identifies the subsequent event and a subsequent event depiction timestamp that identifies a future time at which the plurality of computing devices is to depict the subsequent event.
	Arazi teaches a real-time event transcription, wherein sending, by a computer devices, a first information to a plurality of users in the context of an event or an event element thereof, wherein event elements are associated with one or more time steps and further associated with a state-transition; receiving, by a computing device, from a plurality of users one or more first or subsequent user inputs in reference to the event or an event element thereof in response to the first information, wherein the one or more first or subsequent user inputs in response to the first information is associated with a time step; sending, by a computing device, a second information to a plurality of users in the context of the event and in the context of a time step differing from the time step associated with the first information; receiving, by a computing device, from a plurality of users one or more user inputs in response to the second information; calculating, by a computing device, probabilities associated with one or more of the existence, sequence and timing of one or more event elements including the event from a plurality of user inputs; and determining, by a computing device, one or more of the existence, sequence and timing of one or more event elements including the event (see Col. 27, line 28 – 54). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to have implemented a subsequent user input in view of Arazi to the timed-constrained online competition of Faris et al. (in combination with Verso) as it would allow the player to submit future inputs to the online game.
As per claim 14, the instant claim is a computing device in which corresponds to the method of claim 3. Therefore, it is rejected for the reasons set forth above. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Faris et al. (US Pub. No. 2002/0026321 A1) in view Verso et al. (US Pub. No. 2020/0045661 A1) as applied to claim 1 above, and further in view of Giacalone et al. (US Pub. No. 2021/0203750 A1). 
As per claim 10, Faris et al. does not expressly disclose determining the timing window further comprises: determining a greatest network delay value of the network delay values; and determining the timing window based on the greatest network delay value.
Giacalone et al. teaches a system for multi-client content delivery, wherein if communications from client devices are received after expiration of the timer, the communications may be discarded as "too late" or being received after the timer window.  In some instances, this may be due to latency, such as a communication being sent shortly before the end of the timer duration (for example, as discussed above, in some implementations, a local timer on the client device must not have expired in order to detect a selection and/or send a 
communication to the content provider), but due to network delays, being received after expiration of the server or host timer.  In some implementations, a difference in time between the expiration of the timer and receipt of the communication may be added as an offset to the timer (e.g. the server or host timer; and/or the client device(s) local timer(s), such as via an offset value in a subsequent timer notification message).  Accordingly, the content provider may dynamically adjust its timer or the client device timers to account for network delays, recovering synchronization of timer periods (determine the delay of the network and adjust the timer (timing window), see [0030]).
		Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to have implemented a network delay timer in view of Giacalone to the timed-constrained online competition of Faris et al. (in combination with Verso) as it would allow the player to not be penalized for the delay of the network when responding to the online game. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4 – 8, 11- 13, 15, 16, 18 and 19 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection. Applicant's arguments directed to Faris have been addressed as part of the rejection of the claims. Examiner directs Applicant to the teachings of Verso et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715